Name: Council Regulation (EEC) No 1629/91 of 13 June 1991 fixing the guide price and the intervention price for adult bovine animals for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 150 / 18 Official Journal of the European Communities 15 . 6 . 91 COUNCIL REGULATION (EEC) No 1629/ 91 of 13 June 1991 fixing the guide price and the intervention price for adult bovine animals for the 1991 /92 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628 / 91 ( 2 ), and in particular Article 3 (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), No 1208 / 81 ( 6 ), is applicable for buying-in; whereas it is therefore appropriate to fix the intervention price per 100 kilograms carcase weight for the categories of animal eligible for intervention by referring to a reference quality defined in accordance with the said scale ; whereas , in addition, since these are increasingly comparable in terms of their trade value, a single intervention price should be fixed for the said categories of animal and it should be maintained at the level laid down for the previous marketing year, HAS ADOPTED THIS REGULATION: Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Article 1 For the 1991 / 92 marketing year , the guide price for adult bovine animals shall be ECU 200 per 100 kilograms liveweight. Whereas , when the guide price for adult bovine animals is fixed , account should be taken of the objectives of the common agricultural policy ; whereas the common agricultural policy aims inter alia at ensuring a fair standard of living for the agricultural community , at guaranteeing the availability of supplies and at ensuring that supplies reach consumers at reasonable prices ; Article 2 For the 1991 / 92 marketing year, the intervention price shall be ECU 343 per 100 kilograms carcase weight for the carcases ofmale animals ofClass R 3 of the Community scale for the classification of adult bovine animals laid down by Regulation (EEC) No 1208 / 81 . Whereas the guide price must be fixed in accordance with the criteria laid down in Article 3 (2) of Regulation (EEC) No 805 / 68 ; Whereas , in accordance with Regulation (EEC) No 805 / 68 , the Community scale for the classification of carcases of adult bovine animals , established under Regulation (EEC) Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1991 / 92 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A BODRY ( ») OJ No L 148 , 28 . 6 . 1968 , p. 24. ( z ) See page 16 of this Official Journal . ( 3 ) OJ No C 104, 19 . 4 . 1991 , p. 63 . ( 4 ) Opinion delivered on 16 May 1991 (not yet published in the Official Journal). ( 5 ) Opinion delivered on 25 April 1991 (not yet published in the Official Journal). ( 6 ) OJ No L 123 , 7 . 5 . 1981 , p. 3 .